DETAILED ACTION
In Response to Applicant’s Remarks Filed 9/13/22
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.
Claims 1-17 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki et al. (US 8,967,663) (“Seki”).  Seki discloses a vehicle seat connecting element comprising a body (fig. 4: 17) on which a backrest and a seat cushion of the seat are intended to be mounted, the body defining a first edge (fig. 4: 17x) and at least a first through slot (fig. 4: 17k) extending longitudinally along a first direction from the first edge and defining a first inner end, wherein the connecting element further comprises a first bridge (fig. 4: 17m the rear edge of the bridge is a part of the first edge) extending along at least a portion of the first edge opposite the first slot, the first bridge having a curved shape, 
wherein the first bridge closes the first through slot (fig. 4: 17m is a wall/edge of the circumference of the slot), and wherein the first bridge constitutes an end of the first through slot opposite the first inner end.

    PNG
    media_image1.png
    863
    782
    media_image1.png
    Greyscale

As concerns claim 13, Seki discloses wherein the concavity of the first bridge is directed in a second direction opposite to the first direction of extension of the first slot (fig. 3 shows 17m extending outward as opposed to the slot 17k extending inward).
As concerns claim 14, Seki discloses wherein further comprising a flange (fig. 4: 17a) extending along the first edge substantially perpendicular to said first edge, the first bridge being formed by a portion of the flange.
As concerns claim 15, Seki discloses a vehicle seat comprising a backrest, a seat cushion, and a connecting element according to claim 1 (fig. 2), the backrest and the seat cushion being intended to be mounted on the body of the connecting element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 8, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki.  As concerns claims 2 and 3, Seki does not teach a second slot extending parallel to the first slot.  However, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify the body to include a second slot extending from the first edge and defining a second inner end such that the first and second slots are separated by a strip of metal.  This is considered a simple duplication of parts (i.e. just making a second slot the same as the first) in order to provide additional ductility, flexibility or deformation in the event of an accident.  In general, a mere duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result. (See MPEP 2144.04(VI)(B); In re Harza, 274 F.2d 669).  This modification is addition of another of the same slot provided in order to provide the same known result taught by Seki.
As concerns claim 4, Seki, as modified, teaches a second bridge extending along at least a portion of the first edge opposite the second slot (as discussed in regard to claim 2, the second slot would include a bridge portion 17m, same as the first).
As concerns claim 6, Seki, as modified, teaches wherein the second through slot is open along the first edge (fig. 4: same as the first).
As concerns claim 8, Seki, as modified, teaches wherein the first inner end of the first slot and the second inner end of the second slot each have a rounded shape (as shown in fig. 4).
As concerns claims 10 and 17, Seki, as modified, does not expressly teach the dimensions of the slot.  However, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to try a length between 10-20mm and width between 1-20 mm in order to provide the desired amount of deformation. 

Allowable Subject Matter
Claims 5, 7, 9, 11, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant argues that the first bridge of Seki does not extend along a portion of the first edge, does not close the through slot and does not constitute an end of the first slot opposite the first end.  The Office has fully considered these remarks and disagrees.  In an effort to promote clarity an annotated drawing is provided above.  The drawing shows that the first bridge is considered to extend a long a portion of the first edge, as an “edge” of the body extends along 17x, but in the area of the slot the physical edge continues along the rear end of the bridge portion 17m.  This end portion of the bridge is an outer edge/circumference of the slot and is therefore considered to “close the slot” and is on a front end of the slot opposite the “first inner end” being along the side edge of 17f.  Applicant’s arguments regarding inclusion of an additional bridge along 17x not being taught are understood, as is their interpretation of the claim limitation, however the additional bridge would not be necessary based on Examiner’s reading of “the first edge.”  For these reasons, the rejection using Seki is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636